Citation Nr: 1413499	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-35 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for the residuals of a traumatic brain injury.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a psychiatric disability.

3.  Entitlement to service connection for the residuals of a traumatic brain injury.

4.  Entitlement to service connection for a psychiatric disability, to include depression and posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to November 1974.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that reopened and denied a previously denied claim for service connection for depression and posttraumatic stress disorder (PTSD) and determined that new and material evidence had not been received to reopen a previously denied claim for service connection for the residuals of a traumatic brain injury (TBI).  In a December 2012 supplemental statement of the case, the RO reopened and denied the previously denied claim for service connection for the residuals of a TBI.  In January 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

The Veteran relocated during the pendency of his appeal and jurisdiction over his appeal now resides with the RO in Manila, the Republic of the Philippines.  

The issues of entitlement to service connection for the residuals of a TBI and a psychiatric disability are REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


FINDINGS OF FACT

1.  An August 2007 rating decision determined that new and material evidence had not been received to reopen a previously denied claim for service connection for a concussion.  The Veteran was notified of the decision and of his appellate rights but did not initiate an appeal. 

2.  The evidence received since the August 2007 decision relates to an unestablished fact necessary to substantiate the claim for service connection for the residuals of a TBI and raises a reasonable possibility of substantiating the claim.  

3.  A May 2002 rating decision denied service connection for depression and PTSD.  The Veteran was notified of the decision and of his appellate rights but did not initiate an appeal. 

4.  The evidence received since the May 2002 decision relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disability, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 2007 rating decision, which determined that new and material evidence had not been received to reopen a previously denied claim for service connection for a concussion, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the August 2007 rating decision to reopen the claim for service connection for residuals of a TBI.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The May 2002 rating decision which denied a claim for service connection for depression and PTSD is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2013).
4.  New and material evidence has been received since the May 2002 rating decision to reopen the previously denied claim for service connection for a psychiatric disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a final decision issued by the RO may not be reopened, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c), (d) (West 2002 & Supp. 2013).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).

New evidence is evidence that has not previously been reviewed by VA adjudicators.  Material evidence is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the newly presented evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, the Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The claims for service connection for a concussion and for depression and PTSD were originally denied in a May 2002 rating decision.  The concussion claim was denied because, although there was evidence of a head injury in service, there was no evidence of any residual disability.  The psychiatric disorder claim was denied because there was no evidence of PTSD and, although there was evidence of depression, there was no evidence of the disability in service or a link between the disability and service.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following the decision that would have been pertinent to either issue.  38 C.F.R. § 3.156(b) (2013).  Thus, the decision became final.  

The Veteran attempted to reopen the previously denied claim for service connection for a concussion on two prior occasions and was most recently denied in an August 2007 rating decision, which noted that there remained no evidence of any current residual disability.  The Veteran was notified of that decision and of his appellate rights, but he did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following the decision that would have been pertinent to issue.  38 C.F.R. § 3.156(b) (2013).  Thus, that decision became final.  

The Veteran claims that he has residuals of an in-service head injury, to include cognitive deficits.  A May 2007 private treatment note shows that he had probable post-TBI cognitive deficits demonstrated as attention deficit disorder.  A treatment note later that month shows that he was diagnosed with ADHD (attention deficit hyperactivity disorder).  During the January 2013 hearing, the Veteran exhibited tremors of his hands that he indicated were due to his head injury.

Presuming the credibility of the new evidence, the record now indicates that the Veteran has residuals of the in-service head injury.  The evidence is new, not cumulative, and relates directly to an unestablished fact necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for the residuals of a TBI is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).  

The Veteran claims that he has depression and PTSD due to active service.  In a November 2008 statement, he provided information on an in-service stressor.  A September 2007 private treatment note shows diagnoses of depression and PTSD.  A February 2009 Vet Center note appears to indicate that his depression and PTSD may be due to not serving in combat and an in-service motorcycle accident.  

Presuming the credibility of the new evidence, the record now indicates that the Veteran has a psychiatric disorder that may be related to service.  The evidence is new, not cumulative, and relates directly to an unestablished fact necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).  


ORDER

New and material evidence having been received, the claim for service connection for the residuals of a TBI is reopened.  To that extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for a psychiatric disability is  reopened.  To that extent only, the appeal is granted.


REMAND

The Board finds that further development is needed on the reopened claims for service connection.

The Veteran claims that he has residuals of a head injury from a motorcycle accident in service, to include hearing loss, cognitive deficits, a psychiatric disorder and hand tremors.  He claims that he was unconscious and hospitalized for over a month.  While records from his hospitalization are not available, the service medical records indicate that he suffered a head injury, reported as a skull fracture and concussion during a September 1973 examination.  The record shows that he has bilateral hearing loss, for which service connection has been granted.  The record also shows that he may have cognitive deficits as residuals of the in-service head injury.  The record also shows that he has PTSD, which he claims is due to his training as a forward scout observer during service.  

The Board finds that the Veteran sustained a head trauma during service.  Thus, the question is whether he has any residuals from that TBI, other than hearing loss for which service connection is already in effect.  

The Veteran was provided a VA TBI examination in March 2012.  The examiner indicated that there was a complaint of mild memory loss, attention, concentration, or executive functions, but without objective evidence on testing.  The examiner indicated that the Veteran did not have any additional residuals attributable to a TBI, including a mental disorder.  However, the Board observes that the report is unclear as to whether the examiner considered the Veteran's report of developing a psychiatric disorder due to the TBI.

The examiner was asked to provide an opinion on whether the Veteran's TBI and any confirmed residuals were incurred in or caused by the in-service skull fracture and concussion.  In a June 2012 report, the examiner indicated that the claimed TBI was not incurred in or caused by the in-service skull fracture and concussion.  The examiner stated that x-rays and CT scan completed for the examination indicated that the in-service motorcycle accident probably caused only facial injury and not a skull fracture as reported.  However, the Board observes that an in-service head trauma has already been conceded.  Moreover, the examiner's rationale does not rule out an in-service TBI, as the absence of a skull fracture does not negate a TBI.  

As the prior examination is incomplete, the Veteran should be provided another VA examination to determine whether he has any residuals of the in-service head injury, to include any cognitive deficits, a psychiatric disorder and hand tremors.

Prior to the examination, any outstanding medical records should be obtained.  The record contains VA treatment notes dated through October 2009.  Thus, any treatment notes since that time should be obtained.

As the Veteran has claimed that he developed a psychiatric disorder due to his in-service head injury, remand of the claim for service connection for the residuals of a TBI could affect the claim for service connection for a psychiatric disorder.  Thus, the Board finds that the claims are inextricably intertwined and a Board decision on the latter claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Moreover, the Veteran claims that he has PTSD due to his training as a forward scout observer during service.  Although he acknowledges that he did not serve in the Republic of Vietnam or otherwise in combat, he claims that he has dreams of scouting in enemy territory.  VA and private medical records show a diagnosis of PTSD but do not specify the stressors supporting the diagnosis.  A February 2009 Vet Center note, however, appears to indicate that his depression and PTSD may be due to service, particularly, not serving in combat and the motorcycle accident.  The Veteran has not been provided a VA examination to determine whether he has a psychiatric disorder related to service.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment reports dated since October 2009.

2.  Then, schedule the Veteran for a VA TBI examination to ascertain whether he has any current residuals of the in-service head injury.  The examiner must review the claims file and note that review in the report.  All indicated tests and studies must be performed, and the examiner must review the results of any testing prior to completing the report.  The examiner must clearly identify all residual symptoms (including all subjective complaints) that are determined to be related to the in-service head injury.  The examiner must also specifically opine as to whether it is at least as likely as not (50 percent or greater probability) that any claimed impairment, including but not limited to cognitive deficits, a psychiatric disorder, and hand tremors, is related to the in-service head injury.  The examiner must discuss the Veteran's lay statements regarding the history and chronicity of symptomatology since service.  A complete rationale for any opinion expressed must be provided.  

3.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disabilities, to include depression and PTSD.  The examiner must review the claims file and note that review in the report.  All indicated tests and studies must be performed, and the examiner must review the results of any testing prior to completing the report.  The examiner should provide a full multiaxial diagnosis pursuant to DSM-IV and should specifically state whether or not each criterion for a diagnosis of PTSD is met.  For each diagnosed psychiatric disorder, the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset in or is otherwise related to active service.  The examiner must discuss the Veteran's lay statements regarding the history and chronicity of symptomatology since service.  The examiner must also comment on the February 2009 Vet Center note appearing to indicate that the Veteran's depression and PTSD may be due to not serving in combat and the in-service motorcycle accident.  A complete rationale for any opinion expressed must be provided.  

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


